The opinion of the court was delivered by
Johnston, C. J.:
This is an appeal from the judgment rendered in favor of the J. E. Brewer Company and against the Postal Telegraph Cable Company, as damages for failure to transmit and deliver a telegram. The case was here before upon appeal from a judgment rendered for defendant upon the pleadings and opening statement of counsel. (Brewer v. Telegraph Cable Co., 112 Kan. 571, 212 Pac. 105.) That judgment was reversed, and upon the second trial, from which this appeal is taken, judgment was given in favor of the plaintiff.
In its appeal defendant does not abstract the evidence, and assigns as error only the overruling of its motion for judgment on ihe pleadings and opening statement of counsel for plaintiff. Counsel’s opening statement in the second trial was substantially the same as was made in the first, and it is conceded that the questions of law submitted now are the same as were presented and determined on the former appeal. No good reason is seen for a change of opinion on the legal questions involved nor for further discussion of them. It follows that the judgment must be affirmed.